Citation Nr: 1412064	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-36 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right hip disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from May 1965 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

The Veteran testified before the undersigned at an April 2011 Travel Board hearing before the Board held at the Montgomery, Alabama, RO.  The transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system was conducted.

The issue of entitlement to service connection for a right hip disorder, to include as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A January 2004 rating decision denied the Veteran's claim for entitlement to service connection for a hip disorder.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the denial in January 2004 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for a hip disorder.

3.  The Veteran's service-connected disabilities are the following:  posttraumatic stress disorder rated as 50 percent disabling; low back disorder status post laminectomy, L5-S1 with limitation of motion associated with shell fragment wound right knee with scars rated as 40 percent disabling; shell fragment wound right ankle postoperative rated as 30 percent disabling; shell fragment wound right knee with scars rated as 20 percent disabling; bilateral hearing loss rated as noncompensable; and shell fragment wound right elbow with scar rated as noncompensable; for a combined evaluation of 70 percent from March 21, 2000 and 80 percent from August 31, 2009. 

4.  The Veteran's service-connected disabilities are so severe as to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision which denied service connection for a hip disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a hip disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.34l, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The petition to reopen the claim of entitlement to service connection for a right hip disorder and entitlement to a TDIU have been granted, as discussed below.  Therefore, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's initial claim of entitlement to service connection for a hip disorder was denied by the RO in a January 2004 rating decision.  The basis for the denial was that there was no evidence of a hip disorder during the Veteran's active duty service.  The Veteran did not appeal this decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2013).
The Veteran filed a claim to reopen in March 2006.  The evidence added to the record since the January 2004 rating decision included a May 2007 VA treatment record that diagnosed degenerative joint disease in the hips, an August 2006 VA examination, and various statements, including testimony at the April 2011 Travel Board hearing, with the Veteran asserting that pain in his right hip is aggravated by his service-connected disabilities.  The Board finds that this evidence is both new and material.  Therefore, the claim is reopened.

TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran is service-connected for posttraumatic stress disorder rated as 50 percent disabling from August 27, 2013; low back disorder status post laminectomy, L5-S1 with limitation of motion associated with shell fragment wound right knee with scars rated as 40 percent disabling from March 21, 2000; shell fragment wound right ankle postoperative rated as 30 percent disabling from September 4, 1991; shell fragment wound right knee with scars rated as 20 percent disabling from April 26, 1973; bilateral hearing loss rated as noncompensable from October 1, 1967; and shell fragment wound right elbow with scar rated as noncompensable from October 1, 1967; for a combined evaluation of 70 percent from March 21, 2000 and 80 percent from August 31, 2009.  The Veteran's combined rating meets the criteria for schedular consideration of a TDIU.  Id.  Thus, the Veteran is eligible to receive TDIU benefits.

The Veteran was afforded a VA examination in February 2007 which addressed his various service-connected disabilities as well as the question of their effect on his ability to maintain gainful employment.  After a thorough examination of the Veteran, the examiner opined that the Veteran demonstrated moderately impaired mobility and pain, most likely preventing him from taking up meaningful employment.

A June 2010 letter from the Veteran's treating physician stated that the Veteran had multiple service related medical problems which prevent him from having meaningful employment income.   

The competent evidence of record indicates that the Veteran's service-connected disabilities are productive of serious symptomatology which can be said to preclude employability.

Based on the above analysis, the Board concludes that a grant of TDIU is warranted under 38 C.F.R. § 4.16(a) (2013).  The benefit sought on appeal is accordingly granted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a right hip disorder is reopened, and to that extent, granted.

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.
REMAND

The Veteran contends that right hip disorder is secondary to service-connected disabilities to include his right ankle, right knee, and low back disorder.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran was afforded a VA examination to address his claim of a right hip disorder in August 2006.  The examiner opined that there was no causal relationship between the hip and the other peripheral joint symptoms, that the right hip pain was not caused by or a result of the service-connected right knee and right ankle.  The examiner stated that the Veteran's hip pain was radicular pain from the lower back and had no primary pathology.  The examiner failed to address whether the Veteran's right hip was aggravated by his service-connected right knee and right ankle pain. The examiner also did not address whether the Veteran's right hip disorder was aggravated by his low back condition.  The Veteran was diagnosed with potential degenerative joint disease in his hips in a May 2007 VA treatment record. 

The Board observes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Veteran was afforded a VA examination, there was no opinion regarding whether the Veteran's right hip disorder is secondarily related to or aggravated by his low back disorder or whether it is aggravated by his service-connected right ankle and right knee disabilities.  Therefore another VA examination is required.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to address any right hip disorder.  The claims folder should be forwarded to the examiner for review of all pertinent documents therein.  The examiner should be asked to confirm in his/her written report that he/she conducted such a review.

Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) opine whether the Veteran has a right hip disorder that is at least as likely as not (50 percent chance or greater) proximately due to the Veteran's service- connected low back disorder, right ankle disorder, or right knee disorder

b) if not, opine whether any such right hip disorder is at least as likely as not (50 percent chance or greater) aggravated by the Veteran's service-connected low back disorder, right ankle disorder, or right knee disorder.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

c) provide detailed rationale, with specific references to the record, for the opinion.

2.  After completion of the foregoing, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


